DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed on May 26, 2021 via RCE (also implementing amendments filed but not-entered on April 28, 2021). Claims 1-23 are currently pending, of which claims 1, 3, 8, 11, 15, 18, and 19 are currently amended. Claims 20-23 are newly presented.

Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claims and generally argues that the previous rejections for indefiniteness should be withdrawn. See Remarks 10-11 (filed April 28, 2021; hereinafter “Remarks-1”). In light of the amendments, the conversation with Applicant’s representative, and the remarks, these rejections have been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot. Specifically, Applicant argues Hinckley does not teach the sliding gesture and resulting output as claimed. See Remarks-1 12-13. Moreover, Applicant argues that the types of screens distinguish over the prior art, including the image processing apparatus and the server. See Id. at 14. These arguments are moot and new reference Yoshida has been introduced to teach these amended features of the claim, as well as replacing Hinckley in its teachings of the independent claims. See Yoshida paras. [0112], [0131], and [0164-165]. These screens are being combined with Jarrett, allowing the user to scroll content within the screens or perform other functions where gestures can exceed the boundaries of the individual function screens of Yoshida.
Finally, Applicant argues has introduced new claims 20-23 and argues that this representative outline that receives the slide operation is not taught by the previously cited art. See Remarks 13 (filed May 26, 2021; hereinafter “Remarks-2”). These arguments are also moot and new reference Watanabe has been cited to teach these limitations of the claim. Specifically, Watanabe teaches larger representation of content in one area, with a representation of the content in a slide bar. The user can scroll accordingly to change the content in the one area by displacing the slider, which is an outline of the content. See Watanabe Figs. 1B and 3A-3D and paras. [0026], [0038-39], [0054], and [0062-64]. Examiner encourages language that more specifically fleshes out the representations of the specific menu functions and how their sizes are related to one another and how they are individually represented in that smaller scrollable area.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Interpretation
Claim 1 attempts to distinguish over the prior art of record by explicitly providing the type of screen. Claiming them as “a screen of the image processing apparatus” and “a screen of a server in communication with the image processing apparatus” is merely nonfunctional descriptive material. The type of screen, when claimed at this high level of generality, provides not distinguishing features over any other screen content, regardless of what it may be. The function of the slide operation and the broad resulting “process” are the functional results of the claim language. The content of the screens are immaterial to the novelty of the invention as claimed. Moreover, “a screen of the image processing apparatus” provides no additional functionality because the screen exists on the image processing apparatus and thus is “of” it. Applicant needs to clarify the extent of this “of”. Examiner encourages language that provides specific functionality for those particular types of screens and their contents. Nevertheless, in an effort to advance compact prosecution, prior art has been provided to teach these screen contents, as cited below. Claims 15, 18, and 19 provide similar language and are subject to the same interpretation issues.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Publication No. 2009/0296131; hereinafter “Yoshida”) and further in view of Jarrett et al. (U.S. Publication No. 2006/0048072; hereinafter “Jarrett”).
As per claim 1, Yoshida teaches an image processing apparatus comprising at least one hardware processor configured to (See Yoshida para. [0466]):
cause a touch panel display to display a first screen and a second screen adjacent to each other, the second screen being a screen of the image processing apparatus and [the first screen being a screen of a server in communication with the image processing apparatus], the second screen being provided with a first area and a second area, [the first area which is responsive to a slide operation performed by a pointer being slid in a direction of the first screen and the second area which is not responsive to the slide operation] (See Yoshida Figs. 11-13, 22, 25, 35, 36, 37, and paras. [0185-188], [0270], [0276-280], and [0319-320]: multiple screens available on the display of an image processing apparatus, including having two screen regions adjacent to one another with different functionalities in each of those screen regions. The screens can have a multitude of image processing apparatus functions associated therewith, allowing the user to have two different particular functionalities on two adjacent screens).
However, while Yoshida teaches a screen of the image processing apparatus, Yoshida does not explicitly teach the first screen being a screen of a server in communication with the image processing apparatus. Nevertheless, Yoshida does teach that the device can be in communication with a server and present information on an “iFAX”, which is in communication with said server (See Yoshida paras. [0112] and [0131]). Moreover, Yoshida also teaches a separate window/screen to view files on storage (See Yoshida paras. [0164-165]). Therefore, it would have been obvious to one of ordinary skill in the art to show that a broadly defined “server” could be displayed in parallel with other printer functions.
However, while Yoshida teaches the two screens, Yoshida does not explicitly teach the first area which is responsive to a slide operation performed by a pointer being slid in a direction of the first screen and the second area which is not responsive to the slide operation nor does Yoshida explicitly teach determine that the slide operation has been performed from the first area to the first screen with a sliding distance from a starting point of the slider operation on the first area to an ending point on the first screen beyond a boundary between the first screen and the second screen; and perform a process within the second screen, but not one the first screen, based on a result of the determining by the hardware processor.
Jarrett teaches these limitations of the claim (See Jarrett Figs. 5A-5D and paras. [0062-65]: “if the panning tool is dragged out of the active window area, the page in the window area may continue to scroll in the direction it was previously being scrolled or in the direction corresponding to the location of the panning tool relative to the active window area…” The functions of Jarrett are being applied to the window structure of Yoshida, allowing two “screens” to be explicitly interacted with by Jarrett using various scrolling/sliding operations and gestures).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the screens of the image processing apparatus of Yoshida with the boundary-exceeding inputs of Jarrett. One would have been motivated to combine these references because both references disclose scrolling/panning input and Jarrett enhances the various screens and their respective inputs of Yoshida by allowing the user to easily differentiate gestures and functions associated therewith, while also preventing accidental or inadvertent attempts at touch controls and therefore avoiding “unexpected and undesired outcome results” (See Jarrett para. [0005]).

As per claim 4, Yoshida/Jarrett further teaches wherein the at least one hardware processor is configured to: [in a case where a next slide operation has been performed from the first area to the first screen], [within a predetermined period of time after the slide operation has been performed] from the first area to the first screen, perform another process not in the first area but within the first screen (See Yoshida Fig. 11 and paras. [0187]: multiple functionality screens displayed adjacent to one another, each with their own respective functionalities independent of one another).
However, Yoshida does not explicitly teach where a next slide operation has been performed from the first area to the first screen. Jarrett teaches this limitation of the claim. Additionally, Jarrett also teaches within a predetermined period of time after the slide operation has been performed from the first area to the first screen, perform another process not in the first area but within the first screen (See Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows; para. [0022]: scroll may decelerate over a period of time and stop at the period of time.).
Furthermore, Yoshida does not explicitly teach within a predetermined period of time after the slide operation has been performed from the first area to the first screen. Nevertheless, one of ordinary skill in the art at the time the invention was filed would recognize that this “predetermined period of time” is undefined and any time after the slide operation would read on this language, as detailed in the citation above. Without any definable period of time, this is merely a second subsequent input, so as long as the one input has been terminated, then a second one can be made on whatever area or screen the user desires. As discussed above, Yoshida has multiple screens capable of receiving individual inputs.

As per claim 6, Yoshida/Jarrett further teaches wherein the at least one hardware processor is configured to: in a case where a period of time for which, during another slide operation, the first screen is touched by the pointer exceeds [a predetermined period of time], perform another process within the first screen (See Yoshida Fig. 11 and paras. [0187]: multiple functionality screens displayed adjacent to one another, each with their own respective functionalities independent of one another).
However, Yoshida does not explicitly teach a predetermined period of time, but one of ordinary skill in the art at the time the invention was filed would understand that any period of time that exceeds t = 0 would read on this limitation of the claim, and that the start of the gesture on whichever screen at that time therefore meets said predetermined period. Furthermore, one of ordinary skill would recognize that this “predetermined period of time” is undefined and any time after a previous slide operation would read on this language, as detailed in the citation above. Without any definable period of time, this is merely a second subsequent input, so as long as the one input has been terminated, then a second one can be made on whatever area or screen the user desires. As discussed above, Yoshida has multiple screens capable of receiving individual inputs.
Additionally, Yoshida does not teach another slide operation as claimed. Jarrett teaches this limitation of the claim. Additionally, Jarrett also teaches the other limitations of the claim as they would apply to the screens of Yoshida (See Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows; para. [0022]: scroll may decelerate over a period of time and stop at the period of time.).

As per claim 9, while Yoshida teaches the various screens on the image processing apparatus, Yoshida does not explicitly teach wherein in a case where the at least one hardware processor is configured to: the slide operation has been performed from the second area to the first area, perform the process based on input not in the second area but in the first area.
Jarrett teaches these limitations of the claim (See Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows, including the multiple separate screen regions of Yoshida. Therefore, as the user slides/scrolls in a particular window/area, then that particular area will be scrolled. The functions of Jarrett are being applied to the window structure of Yoshida, allowing two “screens” to be explicitly interacted with by Jarrett using various scrolling/sliding operations and gestures).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida with the teachings of Jarrett for at least the same reasons as discussed above in claim 1.



As per claim 15, Yoshida teaches an image processing apparatus comprising at least one hardware processor configured to: arrange a plurality of screens, and causes a touch panel display to display the plurality of screens (See Yoshida Figs. 11, 34-36, and paras. [0109], [0466]).
Furthermore, Yoshida teaches a screen of the image processing apparatus (See Yoshida Figs. 11-13, 22, 25, 35, 36, 37, and paras. [0185-188], [0270], [0276-280], and [0319-320]: multiple screens available on the display of an image processing apparatus, including having two screen regions adjacent to one another with different functionalities in each of those screen regions. The screens can have a multitude of image processing apparatus functions associated therewith, allowing the user to have two different particular functionalities on two adjacent screens).
Moreover, while Yoshida teaches a screen of the image processing apparatus, Yoshida does not explicitly teach which is a screen of a server in communication with the imaging processing apparatus. Nevertheless, Yoshida does teach that the device can be in communication with a server and present information on an “iFAX”, which is in communication with said server (See Yoshida paras. [0112] and [0131]). Moreover, Yoshida also teaches a separate window/screen to view files on storage (See Yoshida paras. [0164-165]). Therefore, it would have been obvious to one of ordinary skill in the art to show that a broadly defined “server” could be displayed in parallel with other printer functions.
However, while Yoshida teaches the two screens, Yoshida does not explicitly teach determine that a slide operation, which is performed by a pointer being slid, has been performed across at least two of the plurality of screens with a sliding distance from a starting point of the slide operation on one of the at least two of the plurality of screens, [which is a screen of the image processing apparatus], to an ending point on another one of the at least two of the plurality of screens, [which is a screen of a server in communication with the imaging processing apparatus], beyond a boundary between the at least two of the plurality of screens. Additionally, Yoshida does not explicitly teach and perform a process, on the one of the at least two of the plurality of screens, but not on the other one of the at least two of the plurality of screens, based on a result of the determining by the hardware processor.
Jarrett teaches these limitations of the claim (See Jarrett Figs. 5A-5D and paras. [0062-65]: “if the panning tool is dragged out of the active window area, the page in the window area may continue to scroll in the direction it was previously being scrolled or in the direction corresponding to the location of the panning tool relative to the active window area…” The functions of Jarrett are being applied to the window structure of Yoshida, allowing two “screens” to be explicitly interacted with by Jarrett using various scrolling/sliding operations and gestures).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida with the teachings of Jarrett for at least the same reasons as discussed above in claim 1.

As per claim 16, Yoshida/Jarrett further teaches wherein the one of the at least two of the plurality of screens is a screen having been touched by the pointer last of the plurality of screens (See Yoshida Fig. 11 and paras. [0187]: multiple functionality screens displayed adjacent to one another, each with their own respective functionalities independent of one another; see also Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows to scroll individually).
However, Yoshida does not explicitly teach touched by the pointer last of the plurality of screens. Nevertheless, one of ordinary skill in the art at the time the invention was filed would recognize that any time after a touch would read on this language, and this is thus merely a second subsequent input, so as long as the one input has been terminated, then a second one can be made on whatever area or screen the user desires. As discussed above, Yoshida has multiple screens capable of receiving individual inputs and one of ordinary skill would recognize that touching a second screen after an input on the first screen has ended would register the touch on that second screen, such as pressing two buttons in Yoshida or panning two separate windows in Jarrett.

As per claim 18, the claim is directed to a method that implements the same features as the apparatus of claim 1 and is therefore rejected for at least the same reasons therein.

As per claim 19, the claim is directed to a recording medium that implements the same features as the apparatus of claim 1 and is therefore rejected for at least the same reasons therein. Furthermore, Yoshida also teaches the recording medium that implements the instructions and features (See Yoshida para. [0466]).

Claims 2, 3, 5, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Hinckley et al. (U.S. Publication No. 2011/0209089; hereinafter “Hinckley”).
As per claim 2, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: in a case where another slide operation has been performed from the second area to the first screen, perform another process on both the second screen and the first screen.
Hinckley teaches these limitations of the claim (See Hinckley Fig. 19 and paras. [0144-146]: user can begin a gesture on one screen and continue it onto the other, where the gesture begins on a specific area of the one screen; para; [0149]: input can go in either direction; see also Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the screens of the image processing apparatus of Yoshida/Jarrett with the gestures of Hinckley. One would have been motivated to combine these references because both references disclose gesture inputs to manipulate content on multiple screens, and Hinckley enhances the gestures of Yoshida/Jarrett by allowing for more gesture features to occur based on how and where the gesture begins and not limiting the gestures to particular start and end points and function. This variety allows the user of Yoshida/Jarrett to interact in new ways that could capture different functionalities of the image processing apparatus of Yoshida.

As per claim 3, while Yoshida/Jarrett teaches multiple screens with separate input fields (See Yoshida Fig. 11 and paras. [0187]), Yoshida does not teach the slide operations as claimed. More specifically, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: even in a case where another slide operation has been performed from the second area to the first screen, perform another process on both the second screen and the first screen only based on input in the second area when the other slide operation has been performed while, a second other operation is being performed on the second screen.
Hinckley teaches these limitations of the claim (See Hinckley Fig. 19 and para. [0148]: each screen can receive a separate motion input and perform independent sliding functions on either screen; see also Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows, including the multiple separate screen regions of Yoshida).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida/Jarrett with the teachings of Hinckley for at least the same reasons as discussed above in claim 2.

As per claim 5, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: in a case where a next slide operation has been performed from the first area to the first screen, within a predetermined period of time after the slide operation has been performed from the first area to the first screen, and where no other operation has been performed between the slide operation and the next slide operation, perform another process not in the first area but within the first screen (See Hinckley Fig. 19 and paras. [0144-146]: user can start gesture on one screen and continue it to the other, where the gesture begins on a specific area of the one screen and ends on a specific area of the second screen; para. [0149]: input can go in either direction; Fig. 7 and paras. [0080-84]: different views shown as separate gesture inputs, which would translate to the other sliding gestures, such as those in Fig. 19; see also Jarrett Figs. 5A-5D and paras. [0062-65]: can perform scrolling within or outside of windows, and one of ordinary skill would understand that there can be multiple windows, including the multiple separate screen regions of Yoshida).
While Yoshida/Jarrett does not explicitly teach and where no other operation has been performed between the slide operation and the next slide operation, one of ordinary skill in the art at the time the invention was filed would understand that the interface can be interacted with in any order, and allows the user to slide back and forth between the areas and the screens, especially in light of the cited portions of Jarrett and Hinckley above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida/Jarrett with the teachings of Hinckley for at least the same reasons as discussed above in claim 2.



As per claim 10, Yoshida/Jarrett does not explicitly teach wherein in a case where the slide operation has been performed from the second area to the first screen via the first area, the determiner determines that the slide operation has been performed on the first screen, neither in the second area nor in the first area.
Hinckley teaches these limitations of the claim (See Hinckley Fig. 11 and paras. [0144-146]: user can start gesture on one screen and continue it to the other, where the gesture begins on a specific area of the one screen; see also Jarrett abstract and paras. [0036-37] and [0041-42]: panning tool can be activated anywhere, including interactive and non-interactive elements).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida/Jarrett with the teachings of Hinckley for at least the same reasons as discussed above in claim 2.

As per claim 11, while Yoshida/Jarrett teaches scrolling distances, including near edges of active windows (See Jarrett paras. [0058-59], [0061], and [0066]), Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: even in a case where another slide operation has been performed from the first area to the first screen, perform another process not on the second screen but within the first screen when the other slide operation has been started from a position [within a predetermined distance] from the boundary between the first screen and the second screen.
Hinckley teaches these limitations of the claim (See Hinckley Fig. 19 and paras. [0144-146]: user can start gesture on one screen and continue it to the other, where the gesture begins on a specific area of the one screen, where the boundaries).
However, Hinckley does not explicitly teach a position within a predetermined distance from a boundary between the first screen and the second screen. Nevertheless, one of ordinary skill in the art at the time the invention was filed would understand that with an undefined threshold, the ability for the user’s gesture to continue onto the second screen is a predetermined distance (See Hinckley para. [0146]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida/Jarrett with the teachings of Hinckley for at least the same reasons as discussed above in claim 2.

As per claim 17, while Yoshida/Jarrett teaches scrolling distances (See Jarrett paras. [0058-59], [0061], and [0066]), Yoshida/Jarrett does not explicitly teach wherein the one of the at least two of the plurality of screens is a screen on which the pointer has traveled a distance that is longest of distances traveled on the plurality of screens.
Hinckley teaches these limitations of the claim (See Hinckley Fig. 19 and paras. [0144-146]: user can start gesture on one screen and continue it to the other, where the gesture begins on a specific area of the one screen and ends on the other screen See Jar).
However, Hinckley is not explicit about its distance as claimed. Nevertheless, one of ordinary skill in the art at the time the invention was filed would understand that this broadly claimed distance could merely be interpreted as when the user releases the gesture and the movement is processed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoshida/Jarrett with the teachings of Hinckley for at least the same reasons as discussed above in claim 2.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Cassar et al. (U.S. Publication No. 2010/0081303; hereinafter “Cassar”).
As per claim 7, while Yoshida/Jarrett teaches the separate areas and screens, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: cause the second screen to be displayed at lower brightness than normal for a predetermined period of time after the slide operation is performed.
Cassar teaches these limitations of the claim (See Cassar Figs. 7A-8C and paras. [0154-162]: selected area can be highlighted and focused as it is moved. Furthermore, “the screen, display and/or displayed image that does not have the focus, will be deemphasized by darkening, a color change, or other features that distinguishes it from the highlighted screen…” After a predetermined amount of time (anything over t = 0), the icon can either be continued to the next screen or remain on the previous screen).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the sliding gestures of Yoshida/Jarrett with the window brightness of Cassar. One would have been motivated to combine these references because both references disclose gestures across multiple window display spaces/screens, and Cassar enhances the user experience by allowing the user to easily focus on the destination and end result of their gesture.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida /Jarrett as applied above, and further in view of Hauser et al. (U.S. Publication No. 2014/0149922; hereinafter “Hauser”).
As per claim 8, while Yoshida/Jarrett teaches the areas, Yoshida/Jarrett does not explicitly teach wherein a scroll bar for scrolling is disposed in the first area, and the at least one hardware processor is configured to: in a case where the slide operation has been performed from one of ends of the scroll bar, which is closer to the first screen, perform output for notifying a user that the slide operation has been performed across the boundary between the first screen and the second screen.
Hauser teaches wherein a scroll bar for scrolling is disposed in the first area, and the at least one hardware processor is configured to: in a case where the slide operation has been performed from one of ends of the scroll bar, which is closer to the first screen, perform output for notifying a user that the slide operation has been performed across a boundary between the first screen and the second screen (See Hauser Fig. 4B and paras. [0027] and [0033]: scrollbar inputs, where user can scroll across one or more boundaries of displayed content).
However, neither Yoshida/Jarrett nor Hauser teach notifying a user that the slide operation has been performed. Nevertheless, one of ordinary skill in the art would understand that without a further definition of these notifications, the fact that the user is performing and visualizing said actions is itself letting the user know that the operation has been performed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesture areas of Yoshida/Jarrett with the scrolling actions of Hauser. One would have been motivated to combine these references because both references disclose sliding gestures to manipulate on-screen content, and Hauser enhances the user experience by allowing the user to easily visualize their scrolling gestures and preventing unwanted “snapping” when the boundary is crossed (See Hauser para. [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Matas et al. (U.S. Publication No. 2016/0357402; hereinafter “Matas”).
As per claim 12, while Yoshida/Jarrett teaches the slide operation, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: in a case where the slide operation does not end even after a predetermined period of time or more, cancel the process.
Matas teaches this limitation of the claim (See Matas para. [0080]: input can be terminated when a user maintains “contact with a particular portion of the touch-sensitive surface for a length of time that satisfies a threshold duration of time”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gestures of Yoshida/Jarrett with the gesture cancelation of Matas. One would have been motivated to combine these references because both references disclose touch gesture interactions with on-screen content, and Matas enhances the user experience by allowing for the avoidance of accidental inputs or conserving resources in response to an idle time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Markiewicz et al. (U.S. Publication No. 2013/0033525; hereinafter “Markiewicz”).
As per claim 13, while Yoshida/Jarrett teaches the slide operation, Yoshida/Jarrett does not explicitly teach wherein the at least one hardware processor is configured to: in a case where while the slide operation is being performed in the first area, another operation has been performed on the first screen, cancel the process.
Markiewicz teaches this limitation of the claim (See Markiewicz para. [0079]: “ the user might terminate the cross-slide gesture in a particular way such that no action is to be committed… This step can be performed in any suitable way and can include any suitable object-related action…”; para. [0049]: object related action can include object selection, so the user can interact elsewhere, such as on a different screen of Yoshida, and cancel the sliding gesture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the sliding gestures of Yoshida/Jarrett with the termination inputs of Markiewicz. One would have been motivated to combine these references because both references disclose touch gesture interactions with on-screen content, and Matas enhances the user experience by allowing for the user to be able to change their mind in an explicit way.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Feig et al. (U.S. Publication No. 20020063737; hereinafter “Feig”)
As per claim 14, while Yoshida/Jarrett teaches the areas, Yoshida/Jarrett does not explicitly teach wherein the first area is narrowed in a case where the slide operation has been consecutively performed at intervals which are equal to or less than a predetermined period of time.
Feig teaches this limitation of the claim (See Feig Figs. 2-4 and para. [0025]: cascading zooming on a scroll region, with narrowing of the region as the user performs different operations. One of ordinary skill would recognize that as the user performs said narrowing/zooming functions, each input occurs at a period of time where t >0).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the areas and slide operation(s) of Yoshida/Jarrett with the narrowing region of Feig. One would have been motivated to combine these references because both references disclose sliding inputs on interface objects, and Feig enhances the user experience by allowing the user to easily visualize changes to the regions of Yoshida/Jarrett. This is especially true because Yoshida explicitly teaches interface inputs that can be performed that adjust the size of the areas, which can occur at any time before or after the first sliding operation (See Yoshida paras. [0167-169]).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida/Jarrett as applied above, and further in view of Watanabe et al. (U.S. Publication No. 2010/0194706; hereinafter “Watanabe”)
As per claim 20, while Yoshida/Jarrett teaches wherein the first area includes a representation of a plurality of first menu items corresponding to functions of the image processing apparatus (See Yoshida), Yoshida does not explicitly teach and further includes a displaceable outline which is displaceable by the slide operation and which is configured to selectively outline a subset of the plurality of first menu items, wherein the second area includes a representation of a plurality of second menu items corresponding to the subset of the plurality of first menu items outlined by the displaceable outline, and wherein, when the slide operation displaces the displaceable outline, the representation of the plurality of second menu items is updated to correspond to the subset of the plurality of first menu items outlined by the displaceable outline.
Watanabe teaches these limitations of the claim (See Watanabe Figs. 1B and 3A-3D and paras. [0026], [0038-39], [0054], and [0062-64]: larger representation of content in area 51 with a representation of the content in the slide bar 33. The user can scroll accordingly to change the content in area 51 by displacing the slider 34, which is an outline of the content).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image processing apparatus screens of Yoshida/Jarrett with the scrolling of Watanabe. One would have been motivated to combine these references because both references disclose interface interactions on an image processing apparatus, and Watanabe enhances the user experience by allowing for the user to quickly navigate through options in the image processing apparatus without having to resize any of the interface screens of Yoshida/Jarrett.

As per claim 21, the claim is directed to an apparatus that implements the same features as the apparatus of claim 20, and is therefore rejected for at least the same reasons therein.

As per claim 22, the claim is directed to a method that implements the same features as the apparatus of claim 20, and is therefore rejected for at least the same reasons therein.

As per claim 23, the claim is directed to a recording medium that implements the same features as the apparatus of claim 20, and is therefore rejected for at least the same reasons therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2142